DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, as well as the species thymol, glycerol, locust bean gum, and sodium bicarbonate-citric acid, in the reply filed on 9 June 2021 is acknowledged.
Claims 13-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 9 June 2021.

Response to Amendment
The amendment to the claims filed 17 May 2019 has been entered.  It is noted that claims 16 and 20 do not contain status identifiers, but they should state (currently amended).  
It is also noted that claim 3 states that the composition consists exclusively of the recited components.  However, the claim also states “at least one aromatic alcohol or at least one mixture containing at least one aromatic alcohol”.  The claims do not define what is included in the mixture.  Therefore, the claims are being construed as reciting comprising since the scope of mixture is not defined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (KR 20040037335 A) in view of Chakrabortty et al. (US 8,945,596) and Pesaro et al. (US 2016/0015031 A1).
Yang teaches granules or tablets for cleaning feet, wherein the compositions include effervescent base, organic acid, gum, and natural functional extracts (Claim 1).  Yang teaches that the effervescent base includes sodium bicarbonate (Claim 4), the organic acid includes citric acid (Claim 3) and the gum includes locust bean gum (Claim 4).  Yang further teaches that the granules or tablets are effective for inhibiting bacteria ([0019], [0021]).
Yang do not explicitly disclose granules or tablets comprising thymol.  However, Chakrabortty et al. teach antimicrobial compositions for cleansing or personal care, wherein thymol is obtained as an extract of thyme and provides antimicrobial activity (col. 1, ln. 43 to col. 2, ln. 54).
Also, Yang teaches that the granules or tablets may also comprise a surfactant ([0020]).  Chakrabortty et al. teach that their antimicrobial compositions may comprise an emulsion base (col. 4, ln. 51-52), and may comprise an emulsifier (col. 6, ln. 60).  However, Yang do not explicitly disclose granules or tablets comprising glycerol.  Pesaro et al. teach antimicrobial compositions, and further teach that skin moisturizing agents include glycerol ([0195]).
Regarding the concentrations recited in instant claims 2, 4 and 5, Yang teaches that the effervescent base is present from 10 to 70% by weight, the organic acid is present from 1 to 30% by weight, the gum is present from 1 to 10% by weight, and the natural extracts are present from 0.1 to 30% by weight (Claims 1-2).  Chakrabortty et al. teach their antimicrobial compositions comprising 0.05 to 5% by weight thymol ([0049]).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare compositions according to Yang comprising an sodium bicarbonate as an effervescent base, citric acid, and locust bean gum, and further comprising thymol as natural extract having antimicrobial activity, and an emulsifier as reasonably suggested by Chakrabortty et al.  It would have also been obvious to include glycerol in view of the teaching by Pesaro et al. that glycerol is a skin moisturizing agent suitable for inclusion in antimicrobial compositions.  A person having ordinary skill in the art would have been motivated to include glycerol in the compositions according to Yang since they are applied to the skin and Pesaro et al. teach that glycerol moisturizes the skin.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S/Examiner, Art Unit 1616 


/Mina Haghighatian/Primary Examiner, Art Unit 1616